Case 1:20-cv-10179-JGK Document 22 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SEAFRIGO USA INC., SEAFRIGO

LOGISTIQUE SARL, AND ENTREPOTS AND

TRANSPORTS BARBE SA d/b/a SEAFRIGO,
Plaintiffs,

- against — 20 Civ. 10179 (JGK)

ORDER

 

MSC MEDITERRANEAN SHIPPING COMPANY
S.A., AND MEDITERRANEAN SHIPPING
COMPANY (USA) INC.,

Defendants.

 

JOHN G. KOELTL, District Judge:
The parties are directed to submit a Rule 26(f) report by

September 24, 2021.

SO ORDERED.

Dated: New York, New York

7
September 13, 2021 . v 1

wy) John G. Koeltl
United States District Judge

 

 
